Citation Nr: 1821614	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-45 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to October 30, 2011 and in excess of 50 percent thereafter for bipolar disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1995 to July 1998 and from August 2000 to July 2002.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

In a May 2012 rating decision, the RO provided the Veteran a 50 percent rating effected October 30, 2011 for the Veteran's bipolar disorder.  Because this rating does not constitute the maximum benefit sought, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This claim was previously remanded in April 2014 and April 2017 for further development. 

As noted in the previous remand, the Board notes that the Veteran was initially granted service connection for major depressive disorder in September 2004.  Since that time, however, the Veteran's treatment records have clarified that his actual diagnosis is bipolar disorder, the depressive disorder diagnosis provided by mistake.  Thus, while the October 2009 rating decision and previous procedural documents disucss the Veteran's depressive disorder, the current diagnosis of bipolar disorder is the correct diagnosis and a continuation of the Veteran's initial diagnosis.  See Clemons v. Shinseki, 23 Vet App. 1, 5 (2009) (finding that the scope of a claim includes any disorder that my reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of the record).

The previous remand also noted that a claim for TDIU had been raised by the record and was an implicit part of the Veteran's claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   TDIU was granted in August 2017 effective August 2, 2016.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the effective date of TDIU.  As such, that issue is no longer before the Board. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  

In correspondence dated November 2010, the Veteran requested that the case be advanced on the Board's docket based on financial hardship, showing that he was currently in bankruptcy proceedings.  He also submitted evidence that he was near homelessness in July 2017.  Accordingly, this appeal has been advanced on the Board's docket pursuant to the Board's own motion under 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's bipolar disorder manifested in depressed mood, manic states, impaired impulse control, a lack of motivation, anxiety, and problems relating to judgment.  

2. For the entire period on appeal, the record shows that the Veteran's symptoms affected most aspects of his life.  As early as September 2009, psychiatrists noted that the Veteran's disability and corresponding symptoms affected most areas of his life.  As early as December 2011, the Veteran began endorsing suicidal thoughts that required his hospitalization. 

3. The Veteran has never endorsed delusions or hallucinations.  While his bipolar disorder has affected his judgment, psychiatrists have found that he has had largely normal thought processes and communication, has been appropriately dressed and groomed, and has not exhibited grossly inappropriate behavior.  While he has had several episodes of suicidal thoughts, he has not persistently endorsed suicidal or homicidal ideations. While the Veteran has social difficulties, he is able to maintain some relationships.

4. Social Security Administration (SSA) records show that the Veteran was determined disabled as of December 31, 2008 because of his mental disorder.  SSA treatment notes show that he had cycling symptoms of depression and mania that greatly affected his ability to maintain an occupation. 




CONCLUSION OF LAW

An increased evaluation of 70 percent, but not greater, is not warranted for the Veteran's PTSD beginning on May 16, 2008.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code (DC) 9432 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim. 

The RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required, to include as to the downstream initial rating claim.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran's relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in April 2009, September 2009, December 2011, January 2016, and July 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's psychiatric disability in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board also finds that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Treatment and Social Security Administration (SSA) records were obtained pursuant to those remands.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Under DC 9432, bipolar disorder is rated at 50 percent when there is occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9432. A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  Id.  A 100 percent rating is warranted when there is total occupational and social impairment.  Id. 

Ratings are assigned based on the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms listed in the diagnostic codes are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award based on a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); see 38 C.F.R. 3.400(o)(1).  In a claim for increase, the effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

The entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

Treatment notes show that the Veteran struggled between two altering moods; one manic and one depressive.  In his application for an increased rating dated May 16, 2008, the Veteran stated that he believed his psychiatric disability warranted a higher evaluation "due to the fact that I am experiencing increased symptoms to include occupational and social impairments, decrease in work efficiency, severe mood swings with unprovoked irritability, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, chronic sleep impairment."  He also stated that he was having difficulty in his marriage because of his depression and had several work-related absences. 

Treatment records from August 2008 show that the Veteran was coping with the end of his relationship with his wife.  The Veteran reported that he had "been out socially," but stated that he had not met anyone with whom he has felt "a connection."  He reported that he had been acting impulsively, which complicated his relationships and his occupation. 

Treatment records from September 2008 show that the Veteran reported a very depressed mood and had difficulty with motivation.  He denied suicidal ideation at that time.  The psychiatrist found that he had no signs of psychomotor abnormality. 

Treatment notes from December 2008 show that the Veteran reported "significant mood swings" and impulsive behavior.  The psychiatrist noted that the Veteran had recently lost his job after a conflict with his boss.  The psychiatrist noted that the Veteran had not held a job longer than one year and three months.  The Veteran stated that his prescribed medication was working well for him, noting that he had been experiencing less anger and depression, but that he still experienced fatigue.  
VA treatment notes from February 2009 show that the Veteran that he was enrolled in a school program, but had difficulty focusing.  It was recommended that the Veteran be provided extra time to do class assignments and tests.  

In VA treatment notes from March 2009, the Veteran reported that he was in school, but was having financial difficulties.  The psychiatrist noted that the Veteran was dressed appropriately and had linear and logical thoughts.  The psychiatrist found no evidence of psychosis, but noted that the Veteran was agitated, depressed, and had been having difficulty sleeping.  The Veteran did not report suicidal or homicidal ideation, delusions, or hallucinations.  

In an April 2009 examination, the Veteran reported depressed mood, mood swings, manic behavior, irritability, impulsiveness, and poor judgment.  The Veteran stated that he was fired from his position because of his poor judgment and depression.  He stated that his low motivation and manic state had made it difficult to work.  The examiner noted that the Veteran's depressive symptoms had been alleviated to a certain degree by medication. 

VA treatment notes from September 2009 show that the Veteran continued to report a lack of motivation, though he reported improvements to his sleep routine.  Psychiatrists noted that the Veteran showed signs of agitation, but had logical and linear thoughts, presented no evidence of psychosis or delusions, and did not have homicidal or suicidal ideation. 

A VA examination in September 2009 showed that the Veteran reported problems with depression, concentration, motivation, and judgment.  The Veteran stated that his condition had worsened in the past year and that he had a difficult time maintaining jobs because he would "lose all interest" after six months.  The examiner noted that the Veteran experienced impaired judgment, mood, and social capability.  The examiner found that the Veteran appeared overall depressed and that while he had fair relationships with others, these relationships were unstable.  The examiner found that the Veteran's judgment was impaired by his unstable mood.  Overall, the examiner found that the Veteran's disability, including his depression, impulse control, and inability to establish relationships, caused deficiencies "in most areas of his occupational and social functioning"

VA treatment notes from December 2009 show that the Veteran "suffers from severe mood issues."  The psychiatrist noted at that time that the Veteran's condition was "significantly disabling," stating that the Veteran's illness would severely impact his occupationally function over the long term.  The psychiatrist opined that the Veteran would not be able to "maintain stable, consistent, and long term employment in the near future." 

In the Veteran's notice of disagreement dated February 2010, he reported that he continued to have low energy, difficulty concentrating, and low self-esteem.  Treatment records from that time show the Veteran continued to have depressed mood and judgment problems. 

In his September 2009 substantive appeal, the Veteran stated that his mental disability was worse than moderate because he was on several medications that alleviated his mood symptoms. 

In correspondence dated October 2010, the Veteran's private psychologist stated that the Veteran's mental illness had a "negative impact on his social, occupational, and interpersonal functioning."  She stated that the severity of his illness "impacts his ability to function long-term in any job" as evidenced by his "inability to sustain employment for longer than twelve months due to mood instability and poor decision making."  

In a December 2011 examination, the Veteran reported he had problems with depression and mania.  He stated that he constantly experienced a lack of motivation and poor judgment.  The Veteran stated that when he was depressed, he slept frequently and did not have many social interactions.  He stated that during these times, he "hates life" and didn't "have anything to live for except my daughter."  The examiner noted that the Veteran had been recently discharged from inpatient treatment for "suicidal thoughts and depression."  The Veteran reported that he often spent money on "dumb things," stating that he had spent over $1,000 on tattoos in one month alone and had overdrawn several bank accounts.  The Veteran reported that he began a job in November 2011, but was afraid that he would eventually lose this job because of poor judgment or lack of motivation.  The Veteran stated that he sometimes met with friends or his girlfriend, but he had difficulty finding time to see others.  

The examiner found that the Veteran appeared nervous and his mood seemed unstable.  The examiner stated that the Veteran's "relationships with others seem fair in quality, but with a low frequency of contact and a preference for being alone."  The examiner stated that the Veteran's judgment seemed diminished by his unstable mood.  Overall, the examiner found that the Veteran had deficiencies in most areas of his life, noting severe symptoms that impacted his social relationships, occupational functioning, judgment, mood, and a "range of activities."  The examiner also stated that the Veteran had suicidal ideation.

VA treatment records from December 2011 show that the Veteran had suicidal thoughts.  He reported problems in his personal relationships, at work, with his finances, and "life in general."  The Veteran's VA psychiatrist that month stated that the Veteran's disability caused "significant fluctuations in his mood from hypomania to depression."  The psychiatrist reported that the Veteran was hospitalized with suicidal ideation and severe depression, noting that he also exhibited patterns of poor judgment with impulsive decision making.  The psychiatrist stated that the Veteran's recent attempts at schooling had been unsuccessful because of his mood fluctuations and distractibility.  The psychiatrist also stated that the Veteran had a "long standing history of multiple jobs and an inability to sustain employment longer than 12 months due to mood dysfunction and poor, impulsive decision making." 

Treatment records from January 2012 to the present show that the Veteran consistently sought VA counseling to help manage his bipolar symptoms.  In January 2012, records show that the Veteran had a new job, but that he was again afraid that he would lose his employment because of his mental health symptoms.  

In treatment notes from December 2013, the Veteran reported that he was in a "low spot."  During this time, he continued to seek treatment for his cycling manic and depressive symptoms. 
  
In June 2015, the Veteran reported he was experiencing family problems.  Treatment notes from December 2015 show that the Veteran was laid off from his previous position in October of that year.  He stated that he had an ongoing depressive state.  

In a January 2016 psychiatric examination, the Veteran was found to have symptoms of depressed mood, anxiety, mild memory loss, and tangential speech.  The Veteran reported that he could not maintain a job at that time because of his disability, stating that he had held four jobs in the previous eighteen months.  The Veteran reported that he was in some legal difficulties at that time for conduct at his previous job.  The examiner noted that the Veteran's occupational history was "marked by introductory phases of good performance followed by inability to maintain motivation to work.  Instability and inconsistency are the hallmarks of his occupational impairment."  The examiner noted that the Veteran had passive suicidal and homicidal thoughts.  Objective mental health testing that month showed that the Veteran did not have a neurocognitive disorder. 

In a July 2016 psychiatric examination, the Veteran reported a depressed mood, impaired judgment, disturbances in motivation, irritability, and impaired impulse control.  The Veteran stated that his manic and depressive moods cause difficulties in most aspects of his life.  The examiner found there was no evidence of a thought disorder, of delusional thinking, or impairment in cognitive ability.  In November 2016, the Veteran stated that his mood was "pretty good" and that he had not experienced depression or mania recently. 

SSA records show that the Veteran was determined disabled as of December 31, 2008 because of his mental disorders.  In January 2017, the Veteran reported that he was "miserable and lonely."  He stated that he recently tried to get back together with his previous girlfriend, but that "didn't work."  He reported that he was back to working as an Uber driver and facing some legal challenges. 

In correspondence dated May 2017, the Veteran's VA psychiatrist stated that the Veteran's "chronic, persistent mental illness" would make it "extremely difficult for him to sustain and maintain gainful employment on a consistent, regular basis due to mood s symptoms, decision-making capacity, and/or impulsivity." 

Analysis

Beginning May 16, 2008, the Veteran has reported that his psychiatric symptoms have affected most areas of his life.  Treatment records beginning around this time confirm the Veteran's report.  
















As to work, the evidence of record indicates the Veteran experienced conflicts at work in December 2009 that led to losing his job.  The Veteran reported that his low motivation and manic state made it difficult for him to work (e.g. in April 2009), and he was frequently fired from jobs because of his poor judgment and impulsive behavior (e.g. as reported in April 2009, January 2012).  In January 2016, the Veteran reported that he could not maintain a job because of his bipolar symptoms, indicating that he had held four jobs in the previous eighteen months and that he was in some legal difficulties at that time for conduct at his previous job.

As to school, March 2009 treatment records indicate the Veteran was having difficulty focusing at school and December 2011 treatment records report that his recent attempts at schooling had been unsuccessful because of his mood fluctuations and distractibility.

As to family relations and social interactions, August 2008 treatment records document the end of the Veteran's marriage, 

As to judgment, the evidence of record indicates the Veteran experienced impulsive behavior that affected his relationships and occupation (August 2008, December 2008, April 2009)

As to thinking, the evidence of record indicates the Veteran experienced problems with concentration (September 2009, February 2010), distractibility (December 2011), as well as mild memory loss and tangential speech (January 2016).

As to mood, the evidence of record indicates the Veteran experienced depression and lack of motivation (August 2008, April 2009, September 2009), significant mood swings (December 2008, April 2009), depression and agitation (March 2009, September 2009), manic behavior (April 2009), irritability (April 2009)

In addition, the records indicates that the Veteran experienced trouble sleeping (March 2009)


------------------------------------------

The September 2009 and December 2011 VA examinations specifically show that his bipolar disorder affect most areas of his life.  

Beginning in December 2011, the record begins to show that the Veteran experienced suicidal thoughts while he was in a depressive state.  The record also shows the Veteran had several hospitalizations in relation to his suicidal ideation. 

It is also clear from the record that the Veteran's psychiatric disability is his main impairment to his occupational incapacity.  Both the VA and SSA have found the Veteran unable to work in large part because of his bipolar disorder.  Correspondence provided by the Veteran's psychiatrists state that the Veteran's psychiatric symptoms have a pervasive impact on his ability to work.  The record also documents the Veterans familial and social difficulties caused by his bipolar disorder. 

The Veteran's bipolar disorder also has affected his judgment and insight.  The record documents repeated poor judgment during his manic states.  His judgment difficulties have caused problems in most areas of the Veteran's life. 

Because the Veteran's bipolar disorder affects most areas of his life, a 70 percent rating is appropriate beginning May 16, 2008, when it is first factually ascertainable that the Veteran's disability worsened. 

A 100 percent rating is not appropriate because the evidence does not show that the Veteran's disability causes total occupational and social impairment.  The Veteran has never endorsed delusions or hallucinations.  While his bipolar disorder has affected his judgment, psychiatrists have found that he has had largely normal thought processes and communication, has been appropriately dressed and groomed, and has not exhibited grossly inappropriate behavior (e.g. March 2009 treatment notes).  While he has had several episodes of suicidal thoughts, he has not persistently endorsed suicidal or homicidal ideations and objective testing has shown that the Veteran has normal cognitive ability.  While the Veteran has social difficulties, he is able to maintain some relationships.  

Overall, his recurrent manic and depressive states touch every aspect of his life, creating significant difficulties in occupational and social functioning.  But his bipolar disorder does not limit his cognitive function, cause delusions, or totally prevent his social and everyday functioning.  Therefore, a 70 percent evaluation is most appropriate for the Veteran's bipolar disorder for the entire period on appeal.

The Board is grateful for the Veteran's honorable service. 


(CONTINUED ON NEXT PAGE)

ORDER

Beginning May 16, 2008, an increased rating of 70 percent, but not higher, is warranted for the Veteran's bipolar disorder.  




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


